Citation Nr: 0408575	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-12 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation for Post Traumatic 
Stress Disorder (PTSD) in excess of 30 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran was granted service 
connection for PTSD and a 30 percent rating assigned 
effective January 25, 2000.  The veteran contends that his 
PTSD has increased in severity since his VA examination in 
September 2000.   

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, another medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to evaluate the 
severity of the veteran's PTSD. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of the veteran's PTSD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

2.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a hearing loss 
as defined by 38 C.F.R. § 3.385.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  If a hearing loss is found, 
the examiner should be asked to express 
an opinion whether it is attributable to 
military service.  

3.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence   

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






